TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00513-CR



                                 Abdul Hassain Shaw, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 67267, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Abdul Hassain Shaw seeks to appeal from a judgment of conviction for

aggravated assault with a deadly weapon with bodily injury. The trial court has certified that this is

a plea bargain case and that Shaw has no right of appeal. The appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).




                                               Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed

Filed: September 15, 2011

Do Not Publish